 In the Matter of A. N. EATON METALPRODUCTSCOMPANY,andUNITEDSTEELWORKERS OF AMERICA, C. I.O.Case No. 19-P-1237.-Decided February 24, 1944Mr. C. A. McIntyre,of Billings, Mont., for the Company.Mr. George W. Haycock,of Salt Lake City, Utah, andllr. SylvesterGraham,of Helena, Mont., for the C. I. O.Mr. Dave Swanson,of Minneapolis, Minn., for the A. F. L.Mr. Joseph E. Gubbins,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, affili-ated with the C. I. 0., herein called the C. I. 0., alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of A. N. Eaton Metal Products Company, Billings, Mon-tana, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before OgdenW. Fields, Trial Examiner. Said hearing was held at Billings, Mon-tana, on January 26, 1944.The Commpany, the C. I. 0., and Interna-tional Brotherhood of Boilermakers, Iron Ship Builders and,Helpersof America, affiliated with the A. F. of L., herein called the A. F. L.,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.'The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYA. N. Eaton Metal Products Company, a Montana corporation, isengaged in the manufacture of steel products at Billings, Montana.'United Brotherhood of Welders,Cuttersand Helpers of America,was served withnoticeof thehearingbut failedto appear.55 N. L R B., No. 3.20 A.N. EATON METAL PRODUCTS COMPANY21During the period from November 1, 1942, to October 31, 1943, theCompany purchased raw materials consisting principally of steelplate and structural iron, valued in excess of $127,000, for use at itsBillings plant, all of which was shipped from points outside the StateofMontana.During the same period, the Company manufacturedfinished products valued at approximately $224,000, approximately57 percent of which was shipped to points outside the State of Mon-tana.The Company admits that it is engaged in commerce withinthe meaning, of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, and International Brotherhood of Boiler-makers, Iron Ship Builders and Helpers of America, affiliated withthe American Federation of Labor, are labor organizations admittingto membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn October 1, 1942, the Company and the A. F. L. entered into ano provision for extension or renewal.On August 30, 1943, the A.7.L., pursuant to a provision in the contract which stated that such con-tract could be reopened prior to its termination date if -either partyserved 30-day notice thereof, notified the Company that it desired toreopen the contract.However, no bargainingconferencewas heldby the parties until November 20, 1943.On November 12, 1943, theC. I. 0., by letter, had requested that .the Company recognize it as theexclusive bargaining representative of the Company's employees.TheCompany replied, by letter, on November 14, 1943, that it could notgrant such recognition because of an existing contract between theCompany and the A. F. L. covering the employees in question. In themeantime, the 1942 contract terminated on October 1, 1943, and nowritten agreement was entered into by the parties for the extensionthereof.3On November 27, 1943, the Company and the A. F. L. heldanother bargaining conference, and on November 30, 1943, the partiessigned a new contract of indefinite duration which the Company andthe A. F. L. contend constitutes a bar to a present determination ofrepresentatives.We have often held that a, contract of indefinite dura-tion does not constitute a bar.Furthermore, since the 1942 contractwas terminated on October 1, 1943, and since the C. I. O. has assertedits claim to recognition prior to the consummation of the new agree-2The,Companyand the A. F.L have been in contractual relationship for several years.8The Company contended that it was understood by both parties that the old contractwould remain in effect until a new one was negotiated k22DECISIONSOF NATIONALLABOR RELATIONS BOARDmeat on November 30, 1943, this latter agreement constitutes no, barto a present determination of representatives.A statement of a Field Examiner for the Board, introduced in evi-dence at the hearing, and a statement of the Trial Examiner made atthe hearing, indicate "that the C. I. 0. represents a substantial numberof employees in the unit hereinafter found to be appropriate 4We find that a question affecting' commerce has arisen, concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. 1. 0. seeks a unit comprised of all the Company's productionand maintenance employees, including watchmen, but'excluding cleri-cal and supervisory employees.The Company and the A. F. L. agreegenerally with the scope of the unit sought by the C. I. 0., but disputethe inclusion of watchmen in such unit.The A. F. L. relies upon the contract referred to above as establish-ing its interest.The Company employs two watchmen, who guard the plant againstfire and unlawful entry, making periodic rounds to inspect the prop-erty and spend approximately an hour a day performing janitorialduties; they are not sworn in as members of the auxiliary militarypolice.Since their duties appear to be those customarily performedby watchmen, rather than those of a specialized plant-protection force,we shall.include them in the unit.5We find that all production and maintenance employees of the Com-pany, including watchmen, but excluding clerical employees and allsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the mewing of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion."The combined statements show that the C.I.0. submitted 40 authorization cards, 39ofwhich bear names of persons whose names are listed on the Company'spay-roll ofJanuary 15, 1944 ; the cards were dated in November and December 1943, and January1944.There are approximately 39 employees in the appropriate unit."SeeMatter of Gardner-Denver Company,52 N. L. R. B.,1277, and cases cited therein., A.N. EATON METAL PRODUCTS COMPANY23DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9,' of National LaborRelationsBoard Rules and Regulations-Series 3; it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes-of collective bargaining with A. N. Eaton MetalProducts Company, Billings, Montana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Nineteenth Region, acting in thismatter as'agent for the National Labor Relations Board,'and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporar-ily laid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause, and have notbeen rehired.or reinstatedprior to the dateof the election;to determinewhether they desire to be represented by United Steelworkers ofAmerica, affiliatedwith the C. I. 0., or by International Brother-hood of Boilermakers, Iron Ship Builders and Helpers' of America,affiliatedwith the A. F. of L., for thepurposes of collective bargaining,or by neither.M.R. JOHNM. HousTON took no part in the consideration of the aboveDecision and Direction of Election.